Citation Nr: 1103181	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pleural plaques due to 
asbestos exposure, also claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran served as an Aviation Boatswains Mate while 
aboard the U.S.S. Saratoga, where he was exposed to asbestos.

2.  The Veteran has pleural plaques due to his asbestos exposure.


CONCLUSION OF LAW

The Veteran has pleural plaques that are the result of asbestos 
exposure in military service.  38 U.S.C.A. §§1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans' Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  See 38 U.S.C.A. §5103 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(b) (2010).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§5103(A) (2002); 38 C.F.R. §3.159(c) (2010).  As will be 
discussed below, the Board finds that service connection is 
warranted.   As such, a discussion of the VCAA is not needed.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§1110, 1112 (West 2002 & 
Supp. 2010); 38 C.F.R. §§3.307, 3.309 (2010).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. §3.303(d).

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the VA Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information concerning 
claims for service connection for disabilities resulting asbestos 
exposure.  The date of this amended material is December 13, 
2005.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR 
IV.ii.2.C.9.a.  Common materials that may contain asbestos are 
steam pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire proofing materials, and thermal 
insulation.  Id.  Some of the major occupations involving 
exposure to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring materials, 
asbestos cement sheet and pipe products, and military equipment.  
M21-1MR IV.ii.2.C.9.f.   

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers can 
produce fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of pleura 
and peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital system 
(except the prostate).  M21-1MR IV.ii.2.C.9.b.   

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  M21-1MR IV.ii.2.C.9.d.  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not:  (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.  

The relevant factors discussed in the Manual must be considered 
and addressed by the Board in assessing the evidence regarding an 
asbestos related claim.  See VAOPGCPREC 4-2000.

The United States Court of Appeals for Veterans Claims has held 
that it is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state its reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The Court has also indicated that the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).

History and Analysis

The Veteran contends that service connection is warranted for 
lung disability due to asbestos exposure.  During service, the 
Veteran asserts he was exposed to asbestos while on board the 
U.S.S. Saratoga.  Specifically, he often worked with asbestos-
insulated launch valves as a member of a Cat 3 crew doing 
maintenance and repair to steam catapults and arresting gear.  
Naval personnel records dated June 1961 confirm that the Veteran 
served in this capacity while aboard the ship.  The VA has 
recognized that several million people employed in U.S. shipyards 
and U.S. Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  See Department of 
Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1998).  The Court has held that a veteran is 
competent to testify as to the facts of his asbestos exposure and 
it is up to the Board to weigh the credibility of that testimony.  
See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Based on the 
evidence of record in this case, the Board finds the Veteran's 
allegations regarding his asbestos exposure to be credible and 
consistent with the conditions of his naval service.  Thus, the 
question for the Board remains whether he has a current 
disability that has been medically linked to this exposure.

The Veteran's service treatment records do not contain any 
references to asbestosis or a chronic lung or chest disorder; 
however, the Veteran's service treatment records indicate that he 
suffered from a chronic cough due to smoking during service.

The Veteran was first treated by Dr. V.E., a private physician.  
After a June 2006 chest x-ray was administered, Dr. V.E. reported 
that the CT scan revealed scattered bilateral pulmonary nodules, 
some of which were calcified, indicating previous granulomatous 
disease.  The chest x-ray was followed by a Computed Tomography 
(CT) scan, which also revealed calcified bilateral nodules.

In July 2006, the Veteran was examined by Dr. R.G., a private 
physician.  The Veteran reported to Dr. R.G. that he smoked 
cigarettes for approximately 45 years and quit in 1999.  The 
Veteran also reported to Dr. R.G. that he has worked in a machine 
shop for most of his life (he was employed at the machine shop at 
the time of the examination) and was exposed to various types of 
dust and fumes.  The Veteran denied chest pain and told Dr. R.G. 
that he remains active as he has a farm that he visits each 
weekend.  The Veteran reported that he suffers from a chronic 
cough during the week, but reported that the cough subsides when 
he visits the farm on the weekends.  Dr. R.G. noted that the 
Veteran's bilateral pulmonary nodules present on the June 2006 
chest x-ray and CT scan appear to be calcified and appear to be 
secondary to prior granulomatous disease.  Dr. R.G. asked the 
Veteran to follow up with him in six months with another CT scan 
in order to re-evaluate the pulmonary nodules.

The Veteran was examined by Dr. V.E. in June 2006 and again in 
October 2006 and the examination of the Veteran's respiratory 
system in both instances revealed symmetrical chest expansion 
bilaterally with a normal respiratory rate and pattern.  Dr. V.E. 
also noted that the Veteran's lung fields were resonant 
bilaterally and that there were normal vesicular breath sounds 
present without any wheezing.

A CT scan was administered in January 2007 and Dr. R.G. reported 
that the CT scan indicated the presence of benign calcified 
pleural plaques with no pulmonary nodules described.  Dr. R.G. 
again asked the Veteran to follow up with him in six months with 
another CT scan in order to monitor the Veteran's pleural 
plaques.

Another CT scan was done in June 2007 and the CT scan report 
indicated no significant change to the bilateral pleural 
calcifications over the past six months and that the 
aforementioned pleural calcifications were related to prior 
asbestos exposure.  Dr. R.G. asked the Veteran to follow up with 
him in six months with another CT scan.

Another CT scan was administered to the Veteran in December 2007 
and the Veteran was examined by Dr. D.H., a private physician.  
The Veteran reported he was exposed to asbestos while working at 
the naval shipyard.  The CT scan revealed pleural plaques with no 
evidence of pulmonary nodules.  Based on the medical history 
provided by the Veteran and the CT scan, Dr. D.H. concluded that 
the Veteran's pleural plaques developed as a result of his 
asbestos exposure and recommended that the Veteran follow up in 
six months with a repeat CT scan.

The Veteran was again examined by Dr. R.G. in June 2008 and the 
Veteran reported that his overall symptoms were unchanged over 
the prior six months.  A CT scan was done and showed stable, 
calcified bilateral pleural plaques with no evidence of masses or 
nodules.  Based on the Veteran's medical history and CT scan, Dr. 
R.G. concluded that the Veteran's pleural plaques developed due 
to his asbestos exposure and that these pleural plaques were 
stable over the six-month period.  The Veteran was told to follow 
up with Dr. R.G. in six months.

The Veteran was examined by Dr. R.G. in December 2008 and the 
Veteran reported no new complaints since his prior examination.  
A CT scan was done and revealed calcified bilateral pleural 
plaques which were unchanged from the previous CT scan.  Dr. R.G. 
once again concluded that the Veteran's calcified bilateral 
pleural plaques were "probably" secondary to his prior asbestos 
exposure during the 1960s when he served in the U.S. Navy.  The 
Veteran was told to follow up with Dr. R.G. in six months.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physician and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).

Although Dr. V.E.'s June 2006 and October 2006 examinations 
reveal the Veteran exhibited normal vesicular breath sounds as 
well as a normal respiratory rate and pattern, the January 2007, 
June 2007, December 2007, June 2008 and December 2008 CT scans 
all revealed the presence of calcified bilateral pleural plaques, 
which developed due to prior asbestos exposure.  The private 
physician opinions supplied by Dr. R.G. and Dr. D.H. interpreting 
the aforementioned CT scans support the Veteran's claim.  As 
noted above, the Board accepts that the Veteran was exposed to 
asbestos during service.  In addition, the record contains 
unrefuted CT scan interpretations by Dr. R.G. and Dr. D.H. who 
opined that the Veteran's bilateral calcified pleural plaques 
developed due to his exposure to asbestos during his military 
service.  The Board notes that Dr. R.G.'s medical conclusions 
were made with full knowledge of the Veteran's post-service 
exposure to dust and fumes as a machine shop employee as well as 
his history of smoking.  As such, it is clear that the evidence 
regarding the Veteran's lung disability due to asbestos exposure 
in service is at least in equipoise.

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, service connection for pleural plaques due to asbestos 
exposure is granted.



ORDER

Service connection for pleural plaques due to asbestos exposure 
is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


